DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 05/13/2022 has been entered. Claim 3 has been amended, and no additional claims have been added or cancelled. Claims 1-2 remain withdrawn due to a restriction/election requirement. Accordingly, claims 1-3 and 5-10 are pending with claims 3 and 5-10 under examination.
	The amendment to claim 3 obviates the previous § 112(b) rejections, which are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 9415440 (Weiland) in further view of US 20170275742 (Ganor) with evidentiary support from American Elements product pages for Silicon Nanoparticles and Boron Nitride Nanotubes (accessed: 2021).

Regarding claim 3, Weiland discloses a method for making reinforced composites which includes adding a carrier including a salt and a plurality of substantially inert sub-micron sized particles into a molten metal to form a mixture and forming a reinforced composite from the mixture (Abstract).
Weiland further discloses that the metal can be an aluminum alloy from any of these with the Aluminum Association designations: 1xxx (e.g. 1350), 3xxx (e.g. 3003, 3004), etc. which reads on “the metallic matrix comprising aluminum of an aluminum alloy” (C2/L48-55).

Weiland discloses that the carrier substances carry the sub-micron sized particles to the melt, that the carrier substances can be in a solid phase and act as a wetting aid and that the solid carrier substance can be metals, soluble materials and/or insoluble materials (C6/L1-3, L7-8, L11-13). Weiland further discloses that a powder mixture of particles and carrier substances can be added to the melt in a single step, which inherently means that the particle and carrier substance powders were mixed which reads on “a powder mixing step of mixing a powder of an element soluble in a molten metal of the metallic matrix to prepare a powder mixture of a metallic matrix-soluble element” (C6/L19-21, L23).
Weiland discloses that the solid phase carrier substance can be silicon powder which reads on “wherein the powder of an element soluble in a molten metal of the metallic matrix is a powder of silicon” (C6/L23-24), meeting the claimed “wherein the powder of an element soluble in a molten metal of the metallic matrix is silicon (Si) powder”. 
With regard to the limitation of the silicon powder being “scale particles, Weiland does not explicitly teach this limitation, but this limitation would nonetheless be obvious. In the interest of clarity, the broadest reasonable interpretation of “scale” is any type of particle that is capable of behaving similarly to a scale (i.e. able to overlap with one another to any degree), such as any particle that has any particle that does not have a perfectly uniform aspect ratio (e.g. a sphere has a perfectly uniform aspect ratio). Weiland appreciates using sub-micron sized particles with aspect ratios other than 1 (e.g. ranging from, but not limited to, aspect ratios ranging from 2-to-1 to 1000-to-1) (C3/L30 – C4/L4). Therefore, one of ordinary skill in the art would find it obvious to use sub-micron silicon particles with an aspect ratio, for example, ranging from 2-to-1 to 1000-to-1, meeting the claimed “scale” limitation. This high aspect ratio morphology, when applied to the silicon powder particles (C6/L26-32) of Weiland, are not perfectly spherical, and therefore would be capable of overlapping with one another meeting the claimed “scale” limitation.
With regard to the claimed limitation of the Si scale particle powder having a thickness of around 10 to 30 nm and a diameter of around 50 to 500 nm, Weiland teaches that the sub-micron particles (i.e. the silicon powder, in one embodiment – C6L19-24) are less than about 0.5 micron (500 nm), which overlaps with the claimed diameter. As discussed above, Weiland also teaches using aspect ratios other than an aspect ratio of 1, such as 10 to 1 (C3/L30 – C4/L4); an aspect ratio of 10 to 1 would mean that the other dimension would be 50 nm, in the case in which the submicron particle was 500 nm. Thus, although the “scale” limitation is not explicitly stated, “scale” particles have a non-spherical aspect ratio in at least one dimension (thickness axis with respect to the diameter axis), and as such, the high aspect ratio disclosure of Weiland meets the BRI of the claimed “scale”, thickness, and diameter limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Weiland discloses that the sub-micron sized particles are mixed into the molten metal (e.g. with salt) and distributed therein and/or throughout which reads on “an alloy melt mixing step of mixing the powder mixture and 20the molten metal of the metallic matrix to prepare a metallic matrix melt” (C5/L22-24).
Weiland discloses that the reinforced composites can be cast into shapes (i.e. formed into a final form through shape casting) which reads on “a casting step of solidifying the metallic matrix melt to obtain the composite” (C7/L9-11).

Weiland does not explicitly disclose “boron nitride nanotubes or a powder of boron nitride nanotubes” though Weiland does disclose a broad range of acceptable sub-micron sized particles that includes nitrides, borides, metals and combinations thereof (C3/L9-12).

Ganor discloses methods of making metal and ceramic matrix composites reinforced with boron nitride nanomaterials, and further discloses that the metal can be molten aluminum (Abstract, [0018, 0019]). 
Ganor teaches that reinforcing metal matrices with boron nitride nanotubes imparts higher mechanical properties when compared to carbon nanotubes, and that boron nitride nanotubes have higher thermal and oxidative stability than carbon nanotubes ([0020]). One having ordinary skill in the art would be motivated to use boron nitride nanotubes (BNNTs) as the reinforcing particles in a metal matrix composite to maximize the mechanical and thermal properties. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize BNNTs as the reinforcing particles (sub-micron sized particles) as taught by Ganor in combination with the method for making reinforced composites as disclosed by Weiland in order to maximize the final properties of the composite by taking advantage of the BNNTs’ higher mechanical and thermal properties as compared to carbon nanotubes. 

Regarding claim 5, Weiland, as modified Ganor, does not disclose “wherein a ratio between the specific surface area of the powder of boron nitride nanotubes and the specific surface area of the powder of an element soluble in a molten metal of the metallic 10matrix is less than 10.” 
However, one having ordinary skill in the art would be motivated to select silicon powder as taught by Weiland as the carrier substance, and BNNTs as the sub-micron sized particles as taught by Ganor, and in doing so would achieve the ratio as claimed. Weiland discloses, in Table 1, a non-exhaustive list of reinforcing particles that includes a few examples of silicon-based powders that range in size from 5 nm to 100 nm (Table 1). While Weiland is silent as to the average particle size of the carrier substance, one having ordinary skill in the art would appreciate the range disclosed in the table as a guide for what average particle sizes are most efficient within this method for a reinforcing material, which in turn guides the average particle size of a carrier material in order to conform to the vol. % constraints of the method. 
Ganor discloses that the nanostructures and their physical properties also impact the properties of the nanostructure dispersion and that the initial average particle size can be 0.5 µm to 250 µm ([0061]).
One having ordinary skill in the art would have a reasonable expectation of success if powders are selected that are more uniform in their properties and readily available, that also are within the particle size ranges as disclosed in Weiland and Ganor. An example of powders that meet this criteria are the BNNTs and silicon nanoparticle powders from American Elements, which have been shown to have a specific surface area of 30 – 70 m2/g, in the case of silicon nanoparticles selected within the overlapping section of the range of 5 – 25 nm, with the range disclosed by Weiland of 5 – 100 nm as evidenced by the About Section of American Elements product page for Silicon Nanoparticles. Additionally, in the case of BNNTs with average particle size selected from within the range of 0.5 – 250 µm, such as 5 µm, have been shown to have a specific surface area of 7.5 m2/g, as evidenced by the About Section of American Elements product page for Boron Nitride Nanotubes. When these values are used to find what the ratio between the surface areas of the BNNTs and silicon powder, the result is between .107 - .25, which reads on the limitation as recited.
 
One having ordinary skill in the art would be motivated to select silicon powder and BNNTs because silicon powder was taught to be a viable wetting aid as it is soluble in aluminum, and BNNTs have been taught to increase mechanical properties when used as reinforcing particles in metal matrix composites. 

Regarding claim 6, Weiland does not disclose “wherein a mass ratio between the powder of boron nitride nanotubes 15and the powder of an element soluble in a molten metal of the metallic matrix is equal to or more than 1:2 and equal to or less than 2:1.” However, Weiland as modified by Ganor, as stated above, discloses a powder mixture made of BNNTs and silicon (C6/L19-21). 
Weiland further discloses that the sub-micron sized particles (in this case BNNTs as taught by Ganor) are combinable with the carrier substances (silicon powder) with a volume fraction of BNNTs of ~ ˃10 vol %, and that the material properties of the reinforced composite vary as a function of the amount of BNNTs present (C6/L21-22, C1/L46-49). Additionally, as the volume fraction only has a lower limit of ~10 vol. %, there is an overlap between the mass ratio range as claimed, ≥ 1:2 and ≤ 2:1,  and the vol. %, and “[I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists” (See MPEP 2144.05 (I)).
 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the volume fraction of the BNNTs to silicon powder as taught by Weiland and Ganor in combination with the method for making reinforced composites as disclosed by Weiland in order to ensure the increase in material properties (e.g. strength, tensile yield modulus, etc.) gained by the addition of BNNTs to the reinforced composite because by varying the volume fraction of BNNTs to silicon powder, one having ordinary skill in the art would maximize the efficiency of the process by not using an excess of silicon while reinforcing the composite to the desired final properties. 
 
Regarding claim 7, Weiland, as stated above, discloses that the aluminum alloy can be from any of these with the Aluminum Association designations: 5xxx (e.g. 5005, 5050, and 5252) which contains magnesium, 2xxx which contains copper, or 6xxx which contains magnesium and silicon, which reads on “wherein the aluminum alloy comprises aluminum as a main component and at least one of silicon, copper, magnesium, and nickel” (C2/L48-55).

Regarding claim 8, Ganor discloses that a method for dispersing BNNTs in metal matrices can be carried out via powder processing, which involves mixing a solution of dispersed boron nitride nanotubes with a solution of metal powder. This mixture then is rendered uniform via ultrasonication, wet-jet milling, or other methods known in the art. The end-result, wherein the boron nitride nanoparticles are dispersed within the metal particles, is then dried ([0032, 0033]). Ganor further discloses that an acceptable solution for the BNNTs and the metal powder is acetone ([0040]). 
In this way, these disclosures read on “wherein 215670098-1HITACHI10-111800374US01the powder mixing step comprises: a boron nitride nanotube suspension preparation substep of mixing the powder of boron nitride nanotubes and an organic solvent to prepare a boron nitride nanotube suspension;  5a metallic matrix-soluble element suspension preparation substep of mixing the powder of an element soluble in a molten metal of the metallic matrix and an organic solvent to prepare a metallic matrix-soluble element suspension; a boron nitride nanotube/metallic matrix-soluble element 10suspension preparation substep of mixing the boron nitride nanotube suspension and the metallic matrix-soluble element suspension to prepare a boron nitride nanotube/metallic matrix-soluble element suspension; and an organic solvent elimination substep of eliminating the 15organic solvent from the boron nitride nanotube/metallic matrix- soluble element suspension to prepare the powder mixture of boron nitride nanotubes and a metallic matrix-soluble element.”

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 9415440 (Weiland) in further view of US 20170275742 (Ganor) with evidentiary support from American Elements product pages for Silicon Nanoparticles and Boron Nitride Nanotubes (accessed: 2021), as applied to claim 3 above, and further in view of Dusablon et al. (US 5605186 A).
Regarding claims 9-10, Weiland and Ganor teach the method as applied to claim 3 above, but are silent regarding packing the powder mixture of BNNTs and Si powder with an aluminum foil to prepare an aluminum package.
Dusablon provides a method of die-casting metals, with dispersion of predetermined quantities of solid particles in resulting metal castings (Abstract). This is achieved by inserting a cartridge into the runner system, which cartridge is normally sealed at both ends with foil and contains the predetermined quantity of the solid particles (Abstract). When molten metal is injected through the runner system and thus through the cartridge, it entrains the solid particles therewith which are thereby intermixed with the molten metal and form the composite material of which the die-cast part is thus made (Abstract). The cartridge is preferably formed of the same metal as the one used for the die-casting, so that it may then be recycled (Abstract).
In one specific embodiment, Dusablon teaches that once the cartridge has been produced, it is filled with the predetermined quantity of solid particles, for example by first sealing one end thereof with foil, such as aluminum foil, then filling the cartridge through the other open end with the predetermined quantity of the solid particles, and finally also sealing the other end of the cartridge with foil (C2/L66 – C3/L4).
Thus, Dusablon appreciates the concept of using a foil of a metal to contain a predetermined quantity of solid particles (i.e. “packing”), wherein the foil of the metal is the same metal as the molten metal in which the foil will be intermixed, which meets claim 9. The solid particles contained within the foil are then mixed with the molten metal (Abstract), which meets claim 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Weiland in view of Ganor to include the step of placing the solid particles of Weiland in view of Ganor (i.e. BNNTs and Si powder) within an aluminum cartridge as taught by Dusablon, as doing so allows for simply, efficiently, and rapidly intermixing a desired quantity of solid particle additives into a molten metal phase (Abstract; C1/L58 – C2/L4).

Response to Arguments
Applicant’s arguments filed 05/13/2022 have been fully considered by they are not persuasive.
The applicant’s argument that the difference in wettability in the applicant’s disclosure “cannot be attributed only to presence or absence of Si in the Al/BNNT composite cast article” and “the presence/infiltration of the Si powder of scale-like particles physically among BNNTs prevents the BNNTs from entanglement in a state of the powder mixture, before melting” (see second paragraph on page 8 of arguments) is the same argument presented in the previous response, and is not found persuasive. Thus, the previous response will be reiterated and further elaborated upon:
The applicant’s disclosure states that scale-like particles are “expected to reduce entanglement among BNNTs” (not “prevents the BNNTs from entanglement” as suggested by applicant), and the spec also states “[o]ther than above, there is no particular limitation and any commercially available Si powder may be used” (see first paragraph on page 12 of applicant’s spec). To “reduce” is a relative term, while “prevent” is an absolute term; in either case, the claim is silent regarding reducing/preventing entanglement and/or is silent regarding any characteristics of entanglement. 
The primary issue and point of discussion for addressing the applicant’s arguments is the following: Comparative Example 1 differs from Inventive Example 2 in two respects: 1) in Example 2, a pure Al melt is used, while in Comparative Example 1, an Al alloy (containing 0.3% Si) is used, and 2), in Example 2, scale-like Si is mixed with BNNTs while in Comparative Example 1, the BNNT powder was not mixed with an Si powder. The examiner acknowledges (in the previous office action and herein) that the applicant does appear to have demonstrated that with regard to 1), wettability cannot be attributed to the presence or absence of Si alone in the final product. However, with regard to 2), the applicant has not demonstrated that the “scale” Si powder is critical to the claimed invention, as the applicant has not provided an example in which non-“scale” Si powder is mixed with BNNTs or provided any comparison of wettability in the final product as a result of using scale-like vs. non-scale-like Si powder in the early processing steps involving mixing Si powder with the BNNTs during the suspension preparation step. Rather, the only semblance of criticality is due to the addition of Si powder at all, rather than because of any specific morphological or dimensional characteristics of the Si powder. As such, the claimed morphological characteristics (i.e. scale, and even size) do not patentably distinguish the claims from the prior art, based on the evidence of record. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP 716.02). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d) II.); in the instant case, the applicant has only appeared to provide three examples: two inventive and one comparative. The current examples are insufficient to conclude that the morphology and size of the “scale” Si powder achieves unexpected results over Weiland who teaches high aspect ratio Si powder of a similar size.
The arguments on last paragraph of page 8 to first paragraph on page 11 of the arguments simply appear to be a restatement of paragraphs from the specification, of which were already fully considered during the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADIL A. SIDDIQUI/Examiner, Art Unit 1735   

                                                                                                                                                                                                     /KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735